Citation Nr: 0019131	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  95-33 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes under 38 C.F.R. § 3.353 (1999).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION 

The veteran had active service from December 1973 to March 
1975.  His claim originally came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which determined that the veteran 
was not competent to handle the disbursement of funds.  In 
August 1999, the Board remanded the case to the RO for 
additional development.  To the extent possible, that 
development has been completed by the RO, and the case is 
once again before the Board for appellate review.

In his VA Form 9 (Appeal to Board of Veterans' Appeals), the 
veteran requested that he be scheduled for a hearing.  The RO 
notified the veteran by a March 1999 letter that he was 
scheduled to appear at a hearing in April 1999, but the 
veteran failed to appear. 


FINDING OF FACT

The veteran lacks the mental capacity to contract or manage 
his own affairs, including disbursement of funds without 
limitation.


CONCLUSION OF LAW

The veteran is incompetent for VA purposes.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.353 (1999).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran is currently in receipt of VA pension benefits 
due to his schizophrenia, rated as 100 percent disabling.  In 
1992, the RO determined that the veteran's schizophrenia and 
passive aggressive personality disorder rendered him 
incompetent for VA purposes.  That determination was based on 
an opinion provided by a psychiatrist at Madison State 
Hospital in July 1992 who stated that the veteran was not 
capable of managing his own funds and that he did not expect 
the veteran to be able to manage his funds in the future due 
to chronic illness and substance abuse.  The RO also relied 
on a July 1992 statement from the social service director at 
that facility who indicated that the veteran's money 
budgeting skills were poor, that he used his weekly spending 
money in a day or two and refused to purchase new clothing or 
pay outstanding bills. 

The record shows that the veteran was actually sentenced to 
Madison State Hospital from June 1989 to June 1993 after 
being arrested for indecent exposure.  Reports from that 
admission list diagnoses of (1) cannabis dependence, severe; 
(2) other or unspecified psychoactive substance organic 
mental disorder, NOS, associated with long-term cannabis 
dependence and manifested by erosion of higher cognitive 
abilities, particularly attention and memory, but not meeting 
the criteria for dementia or amnestic disorder; (3) 
dysthymia, primary type; and (4) personality disorder, NOS.  
No other medical opinion addressed the veteran's competency 
to handle funds.  

The veteran was admitted to the Indianapolis VA Medical 
Center in February 1994 after threatening to "jump in front 
of a truck."  It was noted that the veteran was homeless at 
the time.  Upon further interviewing, however, the veteran 
admitted that he had no such intention of killing himself but 
simply wanted to ensure his admission.  The veteran also 
admitted to regular marijuana use.  The diagnoses were (1) 
malingering, (2) cannabis dependence, (3) alcohol abuse, 
episodic, (4) adult situational problem - homelessness, and 
(5) passive aggressive personality disorder.  During that 
admission, VA requested a medical opinion regarding the 
veteran's competency to handle his own funds.  In a June 1994 
staff note, a VA clinician explained that the veteran had a 
continuous history of chronic institutionalization for at 
least the past two to three years and, hence, had simply not 
been handling his funds.  The clinician added that the 
veteran was a remarkably immature man with virtually no 
history of successfully managing his life; however, he was 
unaware of any specific evidence concerning the veteran's 
mismanagement of funds.  The clinician stated, therefore, 
that he was unable to offer an opinion concerning the 
veteran's competency for VA purposes. 

In August 1994, the veteran was transferred to the Marion VA 
Medical Center, a chronic mental health facility, where he 
remained until October 1994.  A report from that facility 
included diagnoses of dysthymia, cannabis dependence history, 
and mixed personality disorder, including borderline and 
passive-aggressive disorder.  The veteran was discharged and 
admitted to the Lafayette Home Hospital on the same day.  It 
was noted that the veteran was competent for VA purposes. 

The veteran was afforded a VA examination in July 1995 to 
determine whether he was competent to handle his own funds.  
The examining psychiatrist noted that the claims file was not 
available for review and that the veteran was a poor 
historian.  Mental status examination showed that the veteran 
was alert and oriented times three.  His speech was described 
as superficial and uneducated, and body movements were 
increased.  Mood was mildly depressed, affect was 
inappropriate, insight was absent, and judgment was impaired 
on the basis of his life events.  The veteran denied suicidal 
and homicidal ideation.  He also denied auditory and visual 
hallucinations, as well as paranoid ideation or unusual 
experiences.  He believed he had no problems and did not want 
any treatment.  His thought flow was within normal limits.  
The examiner concluded with an Axis I diagnosis of 
schizoaffective disorder, and assigned a Global Assessment of 
Functioning (GAF) score of 36.  The examiner did not offer an 
opinion as to whether the veteran was competent for VA 
purposes.  However, he did state that the veteran was not 
able to hold a job because of his mental condition, and that 
he required supervision because of severely impaired judgment 
and insight.  The examiner recommended mood stabilizers due 
to the fact that the veteran appeared hypomanic.  

A May 1997 VA medical report documents that a team of two 
psychiatrists determined that the veteran continued to be 
incompetent to handle his VA benefits.  However, no 
underlying rationale was provided to support their 
conclusion.  The veteran was hospitalized by VA in September 
1998 after being brought in by the police during a delusional 
episode.  He initially appeared agitated, incoherent, 
anxious, fearful and displayed threatening behavior.  He 
described feelings of depression and hearing voices telling 
him to hurt himself.  The Axis I diagnoses were 
schizophrenia, paranoid, chronic with acute exacerbation, and 
cannabis dependence, continuous.  

The veteran was hospitalized again by VA from October to 
November 1998, and was discharged to the Eden House which 
provided meals and assistance with managing funds.  The 
veteran was readmitted later in November 1998 for complaints 
of depression and auditory hallucinations telling him to harm 
himself.  Mental status examination revealed alteration in 
thought processes as evidenced by lack of insight, judgment 
and paranoid behaviors.  Thought processes were not logical 
or sequential.  The diagnosis was schizophrenia, paranoid, 
chronic, with acute exacerbation.  

Pursuant to the Board's Remand, the veteran underwent a VA 
psychiatric examination in January 2000 to determine whether 
he had the mental capacity to manage his own funds.  The 
examining physician apparently reviewed the pertinent medical 
history, conducted an in-depth interview of the veteran, and 
listed findings from mental status examination.  From that 
information, the examiner concluded with Axis I diagnoses of 
schizophrenia, paranoid, continuous, and alcohol and cannabis 
dependence, as well as an Axis II diagnosis of antisocial 
personality disorder.  The veteran was assigned a current GAF 
score of 31 and 45 for the past year.  The examiner concluded 
that the veteran was incompetent for VA purposes, stating 
that he did not have the mental capacity to contract or 
manage his own affairs, including the disbursement of funds 
without limitation, due to schizophrenia.  The examiner 
agreed with the opinion contained in the July 1995 VA 
examination report that the veteran required constant 
supervision due to his severely impaired insight and 
judgment.  In short, the examiner stated that the veteran was 
incompetent and needed a payee.  

In it's August 1999 Remand, the Board also instructed the RO 
to obtain any relevant Social Security Administration (SSA) 
records which may exist.  In a November 1999 letter, the RO 
requested those records.  In a VA Form 119 (Report of 
Contact) dated in November 1999, however, it was noted that 
SSA called to report that the veteran's records had been 
destroyed "some time ago."

II.  Analysis

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, his assertion that he is 
competent to handle his finances is plausible.  All facts 
relevant to the veteran's claim have been properly developed, 
meaning that VA has satisfied its statutory obligation under 
38 U.S.C.A. § 5107(a) to assist the veteran in the 
development of his claim.

Determinations of competency for VA purposes are made in 
accordance with 38 C.F.R. § 3.353.  This regulation provides 
that "[a] mentally incompetent person is one who because of 
injury or disease lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation."  38 C.F.R. § 3.353(a).  There is 
a presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his or her own affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R.               § 
3.353(d).  

Medical opinion is required for the rating agency to make a 
determination of incompetency.  Unless the medical evidence 
is clear, convincing and leaves no doubt as to the person's 
incompetency, the rating agency will make no determination of 
incompetency without a definite expression regarding the 
question by the responsible medical authorities.  
Determinations relative to incompetency should be based upon 
all evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization and the holding of 
incompetency.  38 C.F.R. § 3.353(c).

Upon careful review of all the evidence of record, there is 
no doubt that the veteran is not capable of administering his 
funds.  The overwhelming medical evidence shows that the 
veteran lacks the mental capacity to contract or to manage 
his own affairs, including disbursement of funds without 
limitation, and thus, the Board finds that he is not 
competent for VA purposes.  The only evidence which supports 
the veteran's claim is the opinion contained in the August 
1994 hospitalization report stating that the veteran was 
competent for VA purposes.  However, no underlying rationale 
was provided to support that opinion.  In any event, four 
medical opinions of record clearly state that the veteran is 
incompetent to handle funds.  In July 1992, a psychiatrist at 
Madison State Hospital stated that the veteran was not 
capable of managing his own funds and that he did not expect 
the veteran to be able to manage his funds in the future due 
to chronic illness and substance abuse.  A social worker at 
that facility agreed, stating that the veteran had poor money 
budgeting skills.  Likewise, a May 1997 VA medical report 
states that a team of two psychiatrists determined that the 
veteran continued to be incompetent to handle his VA 
benefits.  That opinion was reiterated by a VA examining 
psychiatrist in January 2000, who specifically stated that 
the veteran did not have the mental capacity to contract or 
manage his own affairs, including the disbursement of funds 
without limitation, due to schizophrenia.  The Board observes 
that these opinions which find the veteran incompetent for VA 
purposes are consistent with the veteran's 100 percent rating 
for schizophrenia, and his GAF score of 31 provided at his 
January 2000 VA examination. 

The Board has considered statements by the veteran that he is 
fully capable of managing his financial affairs.  However, 
lay assertions do not constitute competent medical evidence, 
which is required in this instance where the issue involves 
medical knowledge.  Sanders v. Brown, 9 Vet. App. 525, 529 
(1996) (stating that a VA determination of incompetence must 
stand when only rebutted by lay evidence).

In conclusion, the record in its entirety, especially the 
clear medical evidence on the matter, leads the Board to 
conclude that the veteran lacks the mental capacity to manage 
his own affairs in a responsible manner.  The evidence is not 
equally weighted on this point, and no reasonable doubt 
arises in the Board's judgment.  Rather, the evidence is 
clear and convincing, and overwhelmingly in favor of a 
finding of incompetency.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Accordingly, the appeal is denied.


ORDER

The veteran is not competent for VA purposes under 38 C.F.R. 
§ 3.353.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

